United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.P., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Knox, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 10-1593
Issued: June 8, 2011

Oral Argument May 10, 2011

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JURISDICTION
On May 27, 2010 appellant filed a timely appeal from an April 23, 2010 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has established arthritis or other conditions causally
related to factors of his federal employment.
FACTUAL HISTORY
On June 16, 2009 appellant, then a 48-year-old materials handler, filed an occupational
disease claim (Form CA-2) alleging that he sustained “arthritis in neck, shoulders, hands, knees,
constant pain, loss of strength, constant pain in feet.”2 He noted currently working in a light1

5 U.S.C. § 8101 et seq.

2

Appellant also noted hearing loss, which was developed separately and is not before the Board on this appeal.

duty position.3 Appellant submitted a September 24, 2009 statement identifying “heavy lifting,
pushing, bending, kneeling, squatting to fix all different types of vehicles” as employment
factors contributing to his condition. He noticed back and neck pain approximately five years
earlier, with his shoulders, feet, knees and hands slowly getting worse over the last two years.
In a report dated May 17, 2006, Dr. Ajith Nair, a pain specialist, provided a history of an
undated incident where appellant was lifting a box weighing 150 pounds and heard his back
“popped.” Appellant stated that his back pain was aggravated by bending, climbing stairs,
coughing, lying down and with prolonged sitting or standing. Dr. Nair provided results on
examination and diagnosed internal disruption of L4-5 and L5-S1 discs, lumbar facet syndrome,
cervicalgia and cervical facet syndrome. In a report dated October 11, 2007, he noted that
appellant received a lumbar epidural steroid injection and a right knee joint injection.
The record contains a February 12, 2009 report from Dr. Russell McKinley, a podiatrist,
who provided a history of plantar fascia pain for approximately one and one half years.
Dr. McKinley provided results on examination and diagnosed plantar fasciitis. Appellant also
received treatment on March 5 and April 2, 2009 from Dr. McKinley for plantar fasciitis.
In a report dated April 28, 2009, Dr. Mladen Djurasovic, an orthopedic surgeon, noted in
his history a lumbar work-related injury in 2003.4 He provided results on examination and
diagnosed lumbar degenerative disc disease with right radiculopathy. In a May 29, 2009 fitnessfor-duty report, the employing establishment physician, Dr. Robert Pero, found appellant could
work in a sedentary position.
The record contains medical form reports, SF 600, chronological record of medical care,
from the employing establishment health unit for the period 2007 to 2009, many prepared by a
nurse or nurse practitioner. In a report dated October 24, 2008, Dr. Martin Setter diagnosed
plantar fasciitis. By report dated October 22, 2008, Dr. Robert Egbert diagnosed cervicalgia and
intervertebral disc degeneration. In a report dated September 26, 2008, a Dr. Tammy Ray noted
shoulder joint pain and knee osteoarthritis.
In a decision dated January 11, 2010, OWCP denied the claim for compensation. It
found the medical evidence was insufficient to establish the claim.
On February 24, 2010 appellant requested reconsideration of his claim. He submitted a
February 18, 2010 report signed by Dr. William Welch, an employing establishment physician.5
Appellant had multiple medical problems, including chronic low back pain, neck, shoulder,
bilateral hand and foot pain. Dr. Welch stated that appellant had worked on track vehicles since
1978 in military and civilian jobs performing heavy lifting with hand pain since a 1995 work3

In a September 24, 2009 statement, received by OWCP on September 28, 2009, appellant indicated that he was
currently on leave “pending a medical disability decision.”
4

OWCP indicated that it had no record of a claim for a 2003 back injury. Appellant’s September 24, 2009
statement reported that he worked in private employment as a truck driver from 2002 to 2004.
5

The report was prepared and signed by a nurse practitioner, and Dr. Welch stated that he had read and agreed
with the statements.

2

related crush injury, and noted a 2003 compression fracture in the low back. The report
concluded that while the exact cause of appellant’s pain could not be determined “heavy lifting
and multiple injuries” had contributed to his conditions.
By decision dated April 23, 2010, OWCP reviewed the case on its merits. It denied
modification, finding the medical evidence was insufficient to establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under FECA6 has the burden of establishing the essential
elements of his claim by the weight of the reliable, probative and substantial evidence, including
that an injury was sustained in the performance of duty as alleged and that any specific condition
or disability claimed is causally related to the employment injury.7
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.8
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.9 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.10
Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty, and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.11
ANALYSIS
Appellant identified employment factors he believed contributed to his condition. He
noted heavy lifting, pushing, bending, kneeling and squatting in his federal employment. With
respect to the diagnosed conditions, the medical evidence plantar fasciitis, a degenerative lumbar
disc disease, cervicalgia and knee osteoarthritis.

6

5 U.S.C. §§ 8101-8193.

7

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

8

Ruby I. Fish, 46 ECAB 276, 279 (1994).

9

See Robert G. Morris, 48 ECAB 238 (1996).

10

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

11

Id.

3

It is appellant’s burden of proof to submit medical evidence that establishes the causal
relationship between a diagnosed condition and the identified employment factors. The medical
opinion on causal relationship does not have to be one of absolute certainty, but it must be one of
reasonable medical certainty and not speculative or equivocal in nature.12 As noted, the opinion
of the physician must be based on a complete and accurate factual and medical background and
accompanied by medical rationale that explains the nature of the relationship between a
diagnosed condition and the employment factors. The Board reviews a medical report for “its
reliability, its convincing quality, the care of analysis manifested and the medical rationale
expressed.”13
The medical evidence of record is not of sufficient probative value to meet appellant’s
burden of proof on the issue of causal relationship between any diagnosed condition and the
identified employment factors. A report from a nurse or nurse practitioner is of no probative
value, as they are not physicians as defined under FECA.14 The form reports from the employing
establishment health unit that were prepared by physicians do not provide a complete factual and
medical history, or an opinion on causal relationship between any diagnosed condition and
appellant’s employment.
Appellant has worked in military, private and federal civilian employment. It is
particularly important in this case to have an accurate factual and medical history, discussing the
identified employment duties as well as prior injuries. Dr. McKinley treated appellant for plantar
fasciitis, but did not provide a complete history or discuss the employment factors implicated in
this case as a materials handler. Dr. Nair, who treated appellant for low back and knee pain,
referred to an undated lifting incident without further explanation. Neither of the physicians
provided any opinion on causal relationship between the diagnosed conditions and appellant’s
federal employment factors.
In a February 18, 2010 report, Dr. Welch briefly referred to “heavy lifting” as a cause of
pain in appellant’s multiple medical problems.15 He did not provide a complete history or any
additional detail regarding the lifting incident. The report referred to a 2003 back injury, which
apparently occurred in private employment. There is also little detail regarding the specific
diagnosed conditions, other than a general reference to pain and multiple medical problems.
Dr. Welch’s opinion on causal relationship is not supported by medical rationale or any
explanation regarding the employment factors.
The Board finds that the medical evidence of record is of diminished probative value to
the issue presented. Appellant did not meet his burden of proof in this case. It is noted that
appellant may submit new evidence or argument with a written request for reconsideration to the
12

W.W., Docket No. 09-1619 (issued June 2, 2010).

13

C.M., Docket No. 10-1700 (issued April 22, 2011).

14

Nurses and nurse practitioners are not physicians under FECA and are not competent to render a medical
opinion. See Vincent Holmes, 53 ECAB 468 (2002); F.H., Docket No. 10-1359 (issued April 18, 2011).
15

Although this report was prepared by a nurse practitioner, it was signed by Dr. Welch and as such is considered
medical evidence from a physician under FECA. See L.B., Docket No. 09-1989 (issued April 9, 2010).

4

Office within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that the evidence is not sufficient to establish an injury causally related
to the identified employment factors.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated April 23 and January 11, 2010 are affirmed.
Issued: June 8, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

